DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 17/097082, filed on 11/13/2020. Claims 1 and 4-13 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffering device installed on an inside side wall from claim 1, a stopping device and a control switch from claim 1, the at least two buffers respectively installed on two mutually opposed side walls of the elevator hoistway from claim 1, the support portions installed on two mutually opposed inside walls from claim 4, the spring from claim 5, and the stopping device from claims 8 and 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104340799 to Mou (henceforth referred to as Mou).
Regarding claims 1 and 10, Mou discloses an elevator system, comprising one or more elevator cars (i.e. Fig. 1, seen at ref. 12) travelling in an elevator hoistway (i.e. Fig. 1, ref. 7) along a guide rail (i.e. not shown but stated in Machine translation paragraph 0002), a shock absorbing device (i.e. Fig. 1, ref. 3) and a buffering device (i.e. Fig. 1, ref. 1), wherein the shock absorbing device is installed on at least one outside surface (i.e. bottom of the floor surface) of the elevator car, and the buffering device is installed on an inside wall and/or a bottom of the elevator hoistway (i.e. Fig. 1, bottom of hoistway) and configured to contact the shock absorbing device when the elevator car travels to lowest position along the guide rail; 

wherein the shock absorbing device comprises at least two shock absorbers (i.e. Fig. 1, ref. 3) the buffering device comprises at least two buffers (i.e. Fig. 1, ref. 1) the at least two shock absorbers are respectively installed on two mutually opposed (i.e. left and right sides of the bottom) outside surfaces of the elevator car, and the at least two buffers are respectively installed on two mutually opposed inside walls of the elevator hoistway and/or two mutually opposed positions on the bottom (i.e. in this case the bottom). 
Wherein the elevator hoistway is at least partially disposed outside of a building where the elevator system is installed (i.e. Fig. 1, portion with drive and controller, ref. 16, of the hoistway is shown partially outside the hashed building roof above ref. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0658508 to Richter et al (henceforth referred to as Richter).
Regarding claims 1-9, and 12, Richter teaches an elevator system, comprising one or more elevator cars (i.e. Fig. 1, ref. 1) travelling in an elevator hoistway (i.e. Fig. 1, ref. 8) along a guide rail (i.e. Fig. 1, ref. 7), a shock absorbing device (i.e. Fig. 1, ref. 12) and a buffering device (i.e. Fig. 1, ref. 11), wherein the shock absorbing device is installed on at least one outside surface (i.e. Fig. 1, ref. 3) of the elevator car, and the buffering device is installed on an inside wall and/or a bottom of the elevator hoistway (i.e. Fig. 1, ref. 10) and configured to contact the shock absorbing device when the elevator car travels to lowest position along the guide rail (i.e. Machine Translation lines 116-117);
wherein the shock absorbing device comprises at least two shock absorbers (i.e. Fig. 1, ref. 12) the buffering device comprises at least two buffers (i.e. Fig. 1, ref. 11), the at least two shock absorbers are respectively installed on two mutually opposed outside surfaces (i.e. left and right portions of ref. 3) of the elevator car, and the at least two buffers are respectively installed on two mutually opposed inside walls of the elevator hoistway and/or mutually opposed positions on the bottom (i.e. Fig. 1, ref. 10). 
Wherein the buffers are each configured to have a support portion (i.e. Fig. 1, ref. 14) and a buffering portion (i.e. Fig. 1, ref. 13), the support portions are installed on the two mutually opposed inside walls and/or the two mutually opposed positions, and the buffering portions are disposed on the support portions and are made of an elastic material (i.e. claim 2: all materials mentioned has elastic properties). 

Wherein the shock absorber is configured to have a fixed portion (i.e. Fig. 1, ref. 12.1) and a contact portion (i.e. Fig. 1, ref. 12.2), the fixed portion is fixed to the two mutually opposed outside surfaces, the contact portion is connected to the fixed portion and contacts the buffering portion when the elevator car travels to the lowest position along the guide rail. 
Wherein the shock absorber further has a reinforcing portion (i.e. Machine translation line 110-111: the welding portion between ref. 12.1 and 12.2) connected to the fixed portion and the contact portion.
Wherein the outside surface of the elevator car is provided with a guide shoe (i.e. Fig. 1, ref. 6), the elevator car travels in the elevator hoistway along the guide rail through the guide shoe, and at least two of the guide shoe, the shock absorbing device, the safety device, and the stopping device are installed together on at least one outside surface of the elevator car (i.e. Fig. 1, installed on Fig. 1, ref. 3).
Wherein the guide shoe, the shock absorbing device, the safety device, and the stopping device are all installed on a lower side of at least one outside surface of the elevator car (i.e. Fig. 1, installed on the lower surface of ref. 3). 
An elevator car (i.e. Fig. 1, ref. 1), wherein the elevator car is the elevator car in the elevator system according to claim 1. 
Richter Fig. 1, does not specifically teach a stopping device connected to a control switch. However, Richter Fig. 12 comprises an alternative embodiment of the elevator system . 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104340799 to Mou. 
Regarding claim 11, Mou teaches an elevator system, comprising one or more elevator cars (i.e. Fig. 1, seen at ref. 12) travelling in an elevator hoistway (i.e. Fig. 1, ref. 7) along a guide rail (i.e. not shown but stated in Machine translation paragraph 0002), a shock absorbing device (i.e. Fig. 1, ref. 3) and a buffering device (i.e. Fig. 1, ref. 1), wherein the shock absorbing device is installed on at least one outside surface (i.e. bottom of the floor surface) of the elevator car, and the buffering device is installed on an inside wall and/or (i.e. in this case “or”) a bottom of the elevator hoistway (i.e. Fig. 1, bottom of hoistway) and configured to contact the shock absorbing device when the elevator car travels to lowest position along the guide rail; 

wherein the shock absorbing device comprises at least two shock absorbers (i.e. Fig. 1, ref. 3) the buffering device comprises at least two buffers (i.e. Fig. 1, ref. 1) the at least two shock absorbers are respectively installed on two mutually opposed (i.e. left and right surfaces of the bottom of the car, outside the cabin) outside surfaces of the elevator car, and the at least two buffers are respectively installed on two mutually opposed inside walls of the elevator hoistway and/or two mutually opposed positions on the bottom (i.e. in this case the bottom).
Mou does not specifically teach a floor surface of the elevator car is 200mm-300mm higher than a site ground surface. However, the distance a car surface floor to the site ground surface floor is directly related to the height of the buffering device. It would have been obvious to one of ordinary skill in the art to use a buffering device as taught in Mou with a max height of 300mm to be used in hoistways with a small load capacity and short hoistway extensions such as in private home elevator systems and there would have been reasonable expectation of success. 
Regarding claim 13, Mou teaches an elevator system, comprising one or more elevator cars (i.e. Fig. 1, seen at ref. 12) travelling in an elevator hoistway (i.e. Fig. 1, ref. 7) along a guide rail (i.e. not shown but stated in Machine translation paragraph 0002), a shock absorbing device 
a safety device (i.e. not shown but stated in Machine translation paragraph 0002) installed on at least one outside surface of the elevator car and configured to apply a braking force to the elevator car when an overspeed occurs in the elevator car and;
a stopping device (i.e. Fig. 1, ref. 4) installed on at least one outside surface of the elevator car and connected to a control switch (i.e. Fig. 1, ref. 16) in the elevator system, and configured to make the elevator car stop traveling through the stopping device after the control switch is triggered (i.e. Machine translation paragraph 0009);
wherein the shock absorbing device comprises at least two shock absorbers (i.e. Fig. 1, ref. 3) the buffering device comprises at least two buffers (i.e. Fig. 1, ref. 1) the at least two shock absorbers are respectively installed on two mutually opposed (i.e. left and right sides of the bottom) outside surfaces of the elevator car, and the at least two buffers are respectively installed on two mutually opposed inside walls of the elevator hoistway and/or two mutually opposed positions on the bottom (i.e. in this case the bottom).
Mou does not specifically teach a floor surface of the elevator car is 200mm-300mm higher than a site ground surface. However, the distance a car surface floor to the site ground surface floor is directly related to the height of the buffering device. It would have been obvious to one of ordinary skill in the art to use a buffering device as taught in Mou with a max height of . 

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
To summarize, Applicant argues on page 5 that features in the drawing objections are not needed to understand the invention. There are numerous elements mentioned in the drawing objection that mentioned in the claims but not shown on the drawings. If these numerous elements are not needed to understand the invention then the features should be taken out of the claims since they are not novel to the invention. The drawing objections are maintained. 
To summarize, Applicant argues on page 6, lines 9-13, that Richter does not teach a stopping device being on the car. Applicant’s arguments are not persuasive because Richter teaches the stopping switch (i.e. Fig. 12, ref. 31) can shut down power to the elevator system or just the two elevator cars, thus stopping them (i.e. Machine translation lines 295-296). Therefore, it is a stopping device for the elevator cars mounted on the elevator cars. The limitations of claim 1 are satisfied and the rejection is maintained. 
To summarize, Applicant argues on page 6, lines 18-28 that Mou does not teach at least two shock absorbers installed on two mutually opposed outside surfaces of the elevator car. This argument is not persuasive because the claims do not define any out side surfaces. Mou 
To summarize, Applicant argues on page 7-8 that Mou is directed to an elevator device to prevent injury during freefall and would not necessarily reduce the size of the buffer device. Applicant states that the purpose of the device in Mou is different than the application. This argument is not persuasive because although Mou teaches an anti-fall device that COULD be used in an event of freefall, the anti-fall device of Mou can be used in cases that does not involve freefall. Mou also teaches other components such as a control device (i.e. Fig. 1, ref. 16 and 4) to start a reverse thrust to slow down the elevator (i.e. Machine Translation paragraph 0009) used in conjunction with the shock absorbing device (i.e. Fig. 1, ref. 3) and buffer (i.e. Fig. 1, ref. 1). Thus, the buffer CAN BE reduced if there is spacial constraints in the elevator hoistway. Secondly, the application is meant for use “when an overspeed occurs” (i.e. claim 1, line 8). A freefall is a case of an overspeed. Both instances are similar which makes the intended use of the application similar to the intended use of the anti fall device of Mou. The rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016/162713 to Fonteneau et al teaches a buffer system mounted on the elevator car.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654